DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s amendments are acknowledged and have been considered as follows.

Information Disclosure Statement
The IDS documents submitted 6/2/2021 and 10/7/2021 are acknowledged and have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradova et al. (U.S. Patent 2017/0168107).

In regards to claim 1, Vinogradova et al (henceforth referred to as Vinogradova) disclose an unmanned aerial vehicle mountable to one or more aerial conductors of an electricity transmission line to monitor a component thereof.  Vinogradova illustrated in figure 1 and especially in figure 3, an unmanned aerial vehicle that connects with or mounts to an electrical transmission line, the unmanned aerial vehicle comprising:
a body having a propulsion system to lift the vehicle to navigate the vehicle and to land the vehicle onto one of the aerial conductors of the electricity transmission line.  Vinogradova teaches a “an eight rotor helicopter” (item 14) with a the claimed components;
a component monitoring tool mounted to the body and vertically displaceable between a first position and a second position.  Vinogradova teaches a portion of the tool that moves up and down while the vehicle is positioned on the transmission line (item 11), In re Einstein, 8 USPQ 167, and
the tool displacing vertically from the first position above the transmission line toward the second position while the vehicle rests on said aerial conductor.  As modified, Vinogradova teaches movement of the tool component below the transmission line from one position to another while the vehicle rests on the transmission line and as previously described, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167,
the tool in the second position being engaged with the component.  Figures 1 and 2 of Vinogradova show a device below the vehicle that moves vertically from engagement and disengagement with the conductor;
the tool in the second position being engaged with the component.  In the second position, the “tool” is engaged with the transmission line;
a displacement assembly mounted to at least one of the body and the tool and comprising at least one displacement member in contact with said aerial conductor upon the vehicle being landed thereon, the at least one displacement member 

In regards to claim 2, Vinogradova discloses that the component monitoring tool is vertically displaceable with the body between the first and second positions.  The component tool of the Vinogradova invention is capable of lowering to the conductor and being raised away from the conductor.

In regards to claim 9, Vinogradova as modified discloses that the at least one displacement member mounted to the tool is operable to displace the body and the tool along the conductor upon the tool being in the second position and engaged to the component.  The tool portion of the Vinogradova device, even as it would be attached to the manipulating arm as modified, incorporates wheels to move along the transmission line (items 10).

In regards to claim 11, Vinogradova discloses a method of positioning an unmanned aerial vehicle relative to a component of an aerial conductor of an electricity transmission line, the method comprising:
landing the unmanned aerial vehicle onto the conductor, the unmanned aerial vehicle having a component monitoring tool mounted thereto.  Vinogradova illustrated in figure 1 and especially in figure 3, an unmanned aerial vehicle that connects with or mounts to an electrical transmission line, the unmanned aerial vehicle comprising:
a body having a propulsion system to lift, lower, and navigate the vehicle;

Vinogradova fails to teach lowering the tool toward the component to engage the component with the tool while the vehicle is positioned on the conductor.  The component of the Vinogradova device indicted as item 11 moves its position while the vehicle is resting on the aerial conductor, Vinogradova fails to teach that the tool in the first position being vertically spaced above the component.  However, Vinogradova teaches a moving component vertically spaced below the component in the first position and it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse this positioning, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167,

In regards to claim 12, VInogradova discloses raising the tool above the component after engaging the component with the tool, and displacing the unmanned aerial vehicle along the conductor.  Vinogradova teaches disengaging the transmission line and moving away from or along the line.

In regards to claim 13, Vinogradova discloses that lowering the tool includes simultaneously lowering the unmanned aerial vehicle and the tool toward the component. Vinogradova teaches that the UAV simultaneously lowers the attaching device to the component.

Claim 3, 4, 5, 7, 8, 14, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradova et al. (U.S. Patent 2017/0168107) in view of Johnson et al. (U.S. Patent 9,753,461).

In regards to claim 3, Vinogradova discloses that the displacement assembly is mounted to the body (the device that engages the conductor is mounted to the UAV), but fails to disclose the at least one displacement member being suspended from the body and being vertically displaceable relative thereto.  However, Johnson et al (henceforth referred to as Johnson) teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV.

In regards to claim 4, Vinogradova as modified by Johnson discloses that the at least one displacement member is spaced from the body in the first position, and the at least one displacement member is in proximity to the body in the second position.  With the supported modification, the device of VInogradova would function as claimed.

In regards to claim 5, Vinogradova as modified by Johnson discloses that the body has a motor coupled to the at least one displacement member, the motor being operable to drive the at least one displacement member between the first and second positions.  As modified, the displacement member includes at least one motor to facilitate movement of the displacement member from one position to another.

In regards to claim 7, Vinogradova fails to disclose that the component monitoring tool is vertically displaceable with respect to the body between the first and second positions.  Vinogradova teaches that the fixed “monitoring tool” is moveable to and from the transmission line as it is attached to the UAV.  However, Johnson teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV.

In regards to claim 8, Vinogradova as modified discloses that the displacement assembly is mounted to the tool and the at least one displacement member is fixedly mounted to the tool to be vertically displaced therewith.  The arm as modified, is mounted to the UAV body at one end and to the “tool” in use at the other.

In regards to claim 14, Vinogradova fails to explicitly disclose that lowering the tool includes lowering the tool with respect to a remainder of the unmanned aerial vehicle.  Vinogradova teaches that the fixed “monitoring tool” is moveable to and from the transmission line as it is attached to the UAV.  However, Johnson teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV.

In regards to claim 15, Vinogradova fails to disclose that lowering the tool includes lowering only the tool and maintaining a remainder of the unmanned aerial vehicle stationary.  Vinogradova teaches that the fixed “monitoring tool” is moveable to and from the transmission line as it is attached to the UAV.  However, Johnson teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft independent of the movement of the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV.

In regards to claim 17, Vinogradova discloses an unmanned aerial vehicle mountable to an aerial conductor of an electricity transmission line to monitor a component thereof, the unmanned aerial vehicle comprising:
a body having a propulsion system to navigate the vehicle and to land the vehicle onto the aerial conductor.  Vinogradova teaches a UAV with a body and propulsion system (8 rotors and motor); and
a component monitoring tool mounted to the body and vertically displaceable between a first position and a second position.  Vinogradova teaches an engagement tool for transmission lines that is moveable from one position to another.  Vinogradova illustrated in figure 1 and especially in figure 3, an unmanned aerial vehicle that connects with or mounts to an electrical transmission line;
Vinogradova fails to explicitly teach the tool in the first position being vertically spaced above the component, the tool in the second position being engaged with the component.  However, Johnson et al (henceforth referred to as Johnson) teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV;
Vinogradova fails to teach the tool displacing vertically from the first position above the component toward the second position while the vehicle is landed one the aerial In re Einstein, 8 USPQ 167;

In regards to claim 18, Vinogradova as modified by Johnson discloses that the component monitoring tool is vertically displaceable with the body between the first and second positions.

In regards to claim 19, Vinogradova discloses a displacement assembly mounted to at least one of the body and the tool and comprising at least one displacement member to displace the body and the tool along the conductor.  Vinogradova as modified by Johnson includes an arm between the UAV and the engagement device.

In regards to claim 20, Vinogradova discloses that the displacement assembly is mounted to the body, the at least one displacement member being suspended from the body and being vertically displaceable relative thereto.  As modified, Vinogradova, with the modified arm of Johnson, teach the claimed subject matter.

Summary/Conclusion
Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641